NEWLAN & NEWLAN Attorneys at Law 2652 F. M. 407, Suite 230 Bartonville, Texas 76226 (940) 241-2004 (940) 241-2040 (fax) February 12, 2008 Terence O’Brien Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Ms. Jenn Do Re: ALL Fuels & Energy Company Form 10-KSB/A for the year ended December 31, 2006, Filed May 7, 2007; Form 10-QSB for the quarter ended June 30, 2007, File No. 0-29417 Dear Mr. O’Brien: This is in response to the Staff’s letter of comment dated January 24, 2008, relating to the captioned filings of ALL Fuels & Energy Company (the "Company"). The Staff’s comment is addressed below. The following charts (Chart 1 and Chart 2) depict the ownership of the Company before and after the transaction with ALL Energy Company (“AEC”). Chart 1: Ownership Structure of ALL Fuels & Energy Company Prior to April 9, 2007 All percentages in the following table are based on a total of 8,210,754 shares of common stock outstanding. Name of Shareholder Shares Percent ALL Energy Company 4,700,000 57.24% David Loflin 1,000,000 12.18% Newlan & Newlan 699,000 8.51% Other Shareholders 1,811,754 22.07% Total 8,210,754 100% Chart 2: Ownership Structure of ALL Fuels & Energy Company As of April 9, 2007 All percentages in the following table are based on a total of 33,540,754 shares of common stock outstanding. Name of Shareholder Shares Percent Dean Sukowatey 6,343,689 shares 18.91% Sun Bear, LLC 5,479,872 shares 16.34% Christopher Clayton 472,403 shares 1.41% Matt Ward 377,922 shares 1.13% Charles Ward 188,961 shares 0.56% Joseph Wiewel 94,481 shares 0.28% Robert F. Emerson 94,481 shares 0.28% Timothy D. Cooper 94,481 shares 0.28% Ethanol Options, LLC 377,922 shares 1.13% Gaylen Knaack 377,922 shares 1.13% Brad Knaack 188,961 shares 0.56% Robert A. and Cindy K. Grimm 94,481 shares 0.28% Curtis Benson 377,922 shares 1.13% Heistand Farm Holdings, LLC 1,889,611 shares 5.63% Richard B. Altorfer 1,889,611 shares 5.63% Loras Wolfe 472,403 shares 1.41% M.E.P. Construction, Inc. 94,481 shares 0.28% Kevin Perrinjaquet 94,481 shares 0.28% Leonard Wilcox 377,922 shares 1.13% Greg Herbold 94,481 shares 0.28% John Joseph Donovan 188,961 shares 0.56% Steven A. Brady 188,961 shares 0.56% Mark Leonard 496,024 shares 1.48% Harold Parsons 12,597 shares 0.04% Joe Lee 863,817 shares 2.58% Steven J. Leavitt 62,987 shares 0.19% Brian K. Gibson 62,987 shares 0.19% Ryan Wilcox 377,922 shares 1.13% James R. Broghammer 1,799,628 shares 5.37% Scott D. Zabler 1,799,628 shares 5.37% Subtotal - Former AEC shareholders 25,330,000 shares 75.53% ALL Energy Company 4,700,000 shares 14.01% David Loflin 1,000,000 shares 2.98% Newlan & Newlan 699,000 shares 2.08% Other outside shareholders 1,811,754 shares 5.40% Total 33,540,754 shares 100% The following charts (Chart 3 and Chart 4) depict the ownership of AEC before and after the transaction with the Company. Chart 3: Ownership Structure of AEC Prior to April 9, 2007 Name of Shareholder Shares Percent Dean Sukowatey 503,571 shares 25.04% Sun Bear, LLC 435,000 shares 21.63% Christopher Clayton 37,500 shares 1.86% Matt Ward 30,000 shares 1.49% Charles Ward 15,000 shares 0.75% Joseph Wiewel 7,500 shares 0.37% Robert F. Emerson 7,500 shares 0.37% Timothy D. Cooper 7,500 shares 0.37% Ethanol Options, LLC 30,000 shares 1.49% Gaylen Knaack 30,000 shares 1.49% Brad Knaack 15,000 shares 0.75% Robert A. and Cindy K. Grimm 7,500 shares 0.37% Curtis Benson 30,000 shares 1.49% Heistand Farm Holdings, LLC 150,000 shares 7.46% Richard B. Altorfer 150,000 shares 7.46% Loras Wolfe 37,500 shares 1.86% M.E.P. Construction, Inc. 7,500 shares 0.37% Kevin Perrinjaquet 7,500 shares 0.37% Leonard Wilcox 30,000 shares 1.49% Greg Herbold 7,500 shares 0.37% John Joseph Donovan 15,000 shares 0.75% Steven A. Brady 15,000 shares 0.75% Mark Leonard 39,375 shares 1.96% Harold Parsons 1,000 shares 0.05% Joe Lee 68,571 shares 3.41% Steven J. Leavitt 5,000 shares 0.25% Brian K. Gibson 5,000 shares 0.25% Ryan Wilcox 30,000 shares 1.49% James R. Broghammer 142,857 shares 7.10% Scott D. Zabler 142,857 shares 7.10% Total Shares Outstanding of AEC 2,010,731 shares 100% Chart 4: Ownership Structure of AEC As of April 9, 2007 Name of Shareholder Shares Percent ALL Fuels & Energy Company 2,010,731 shares 100% The Company and AEC were not under common control for any period prior to January 19, 2007. These charts demonstrate that prior to the April 2007 transaction, AEC was the parent of the Company by its ownership of 57.24% of the outstanding stock of the Company and after the April 2007 transaction AEC, along with 100% of its former shareholders, owns 89.53% of the outstanding stock of the Company. The shareholders of AEC held a greater than 50% position in the outstanding stock of the Company before (57.24% through AEC’s position) and after (75.53% collectively) the April 2007 transaction. This is a unique transaction between 100% of the shareholders of a parent and its subsidiary and does not fit into the specific criteria of EITF 02-5. The Company looked for guidance and found EITF 90-5 that dealt with a scenario involving a parent and subsidiaries. While EITF 90-5 deals specifically with a parent transferring ownership interests between two subsidiaries, the Company concluded the guidance related to that type of transaction could be applied to this scenario in which the ownership interests are exchanged between the unified group of shareholders of AEC and of the Company. The underlying premise is that in a transaction between entities with this relationship, the assets should continue to be recorded at historical cost, similar to a pooling of interests, versus any other basis. It is appropriate for the Company not to gain value in a transaction between entities with the described relationships and, accordingly, the Company recorded the assets of AEC on its books at their book value at the date of the transaction. As a result of this correspondence, the Company has determined that in accordance with Statement of Financial Accounting Standards 141, paragraph D16 – D17, the reporting of the transaction should have been shown as though the transfer had taken place at the beginning of the period and has been prepared to correct that reporting upon resolution of the issues being discussed in such correspondence. Please feel free to contact the undersigned, should you have any questions or require additional information. Thank you for your attention in this matter. Sincerely, NEWLAN & NEWLAN By: /s/ ERIC NEWLAN Eric Newlan cc: ALL Fuels & Energy Company
